UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1709


In re: FRANCISCO VILLARREAL,

                Petitioner.



                    On Petition for Writ of Mandamus
                             (1:15-cv-11467)


Submitted:   August 25, 2016                 Decided:   August 29, 2016


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Francisco Villarreal, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Francisco   Villarreal     petitions      for     a    writ     of    mandamus,

alleging that the district court has unduly delayed in ruling on

his 28 U.S.C. § 2241 (2012) petition.                He seeks an order from

this court directing the district court to act.                          We conclude

that    the    present   record   does    not    reveal       undue    delay    in   the

district court.         Accordingly, we grant leave to proceed in forma

pauperis and deny the petition and the supplemental petition for

a writ of mandamus.         We dispense with oral argument because the

facts    and    legal    contentions     are    adequately      presented       in   the

materials      before    this   court    and    argument      would     not    aid   the

decisional process.



                                                                      PETITION DENIED




                                          2